Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 1 of 28 PagelD #: 13873

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

GUARDANT HEALTH, INC.,
Plaintiff, C.A. No. 17-1623-LPS
v. REDACTED PUBLIC VERSION

PERSONAL GENOME DIAGNOSTICS,
INC.,

Ne nee me ee mpm mee” eee See” meee

Defendant.

 

DEFENDANT PERSONAL GENOME DIAGNOSTICS, INC.’S NOTICE OF
SUBPOENA TO GOOGLE LLC

PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 45, a subpoena
will be served on Google LLC commanding production of documents at the time and location
specified in the Subpoena to Produce Documents or at such other time and place convenient for
the parties. A copy of the subpoena is attached hereto as Exhibit I.

November 5, 2019
By: /s/ David A. Bilson

 

Of Counsel: PHILLIPS, GOLDMAN, MCLAUGHLIN &
HALL, P.A.

Joseph R. Re John C. Phillips, Jr. G110)

Stephen W. Larson David A. Bilson (#4986)

Baraa Kahf 1200 North Broom Street

KNOBBE, MARTENS, OLSON & BEAR, LLP Wilmington, DE 19806

2040 Main Street, 14° Floor (302) 655-4200

Irvme, CA 92614 jep@pgmhlaw.com

Tel: (949) 760-0404 dab@pgmhlaw.com

Fax: (949) 760-9502

Joe.re@knobbe.com Attorneys for Defendant Personal Genome

Stephen. larson@knobbe.com Diagnostics, Inc.

Baraa.kahf@knobbe.com

William R. Zimmerman
KNOBBE, MARTENS, OLSON & BEAR, LLP
1717 Pennsylvania Avenue N.W.
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 2 of 28 PagelD #: 13874

Suite 900

Washington, DC 20006
202-640-6412 - Direct

Tel: (202) 640-6400

Fax: (202) 640-6401

Bill. Zimmerman@knobbe.com

Karen Vogel Weil

Yanna S. Bours

KNOBBE, MARTENS, OLSON & BEAR, LLP
1925 Century Park East, Suite 600

Los Angeles, CA 90067

Tel: (310) 551-3450

Fax: (310) 601-1263

Karen. weil@knobbe.com

Yanna. bouris@knobbe.com
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 3 of 28 PagelD #: 13875

EXHIBIT 1
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 4 of 28 PagelD #: 13876

AO 88B (Rey. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Delaware

GUARDANT HEALTH, INC.

 

Plaintiff
¥.
PERSONAL GENOME DIAGNOSTICS, INC.

Civil Action No, 1:17-cv-01623-LPS-CJB

 

Nae ee ae Nee ee Ne”

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Google LLC, c/o Agent for service of process: Corporation Service Company
2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833

(Name of ‘person io whom this subpoena is directed)

 

of Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Attachment A

 

Place: Electronically to Guardant. Health. II.Service@weil.com Date and Time:
or a location as agreed to with counsel per Fed. R. Civ, 44/19/2019 40:
P. 45(c)(2)(A). ‘00 pm

 

©) Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: — Date and Time:

 

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: _ 11/05/2019

 

 

 

CLERK OF COURT
OR
- ‘si Stephen W. Larson
Signature of Clerk or Deputy Clerk Aitorney’s signature
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Defendant |
Personal Genome Diagnostics, Inc. . , who issues or requests this subpoena, are:

 

Stephen W. Larson, Knobbe, Martens, Olson & Bear, LLP, 2040 Main St., 14th Floar, Irvine, CA 92614, (948)
760-0404 stenhen larsan@knobhe com

Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
itis directed. Fed. R. Civ. P. 45(a)(4).

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 5 of 28 PagelD #: 13877

AO 88B (Rev. 12/13) Subpoena to Produce Decumenis, Information, or Objects or to Permit Inspection of Premises in a Civil Action {Page 2)

Civil Action No. 1:17-cv-01623-LPS-CJB

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 45.)

I received this subpoena for (name of individual and title, ifany)

 

on (date) .

(0 I served the subpoena by delivering a copy to the named person as follows:

 

On (date) , or

 

M I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, 1 have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.60

I declare under penalty of perjury that this information is true.

Date:
Server's signature

 

Printed name and title

 

 

Server's address

Additional information regarding attempted service, etc.:
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 6 of 28 PagelD #: 13878

AQ 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

{c) Place of Compliance.

() For a Trial, Hearing, or Deposition. A. suopoena may command a
person to attend a trial, hearing, or deposition only as foliows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacis business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) Fer Other Discovery, A subpoena may command:

(A) production of documents, electronically siored information, or
tangible things at a place within 10G miles of where the person resides, is
employed, or regularly transacts business in person; and

(B} inspection of premises ai the premises to be inspected,

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attomey
responsible for issuing and serving a subpoena nist take reasonable steps
to avoid imposing undue burden or expense on a persan subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attomey’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or ta
permit the mspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or io permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or al! of the materials or to inspecting the premises——or to
producing electronically stored information in the form or forms requested,
The objection must be served before the earlier of the time specified for
conrpliance or 14 days after the subpoena is served. Lf an objection is made,
the following rules apply:

{i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(4) When Required. On timely motion, the court for the district where

compliance is required must quash or modity a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Ruie 45(c);

(iii) requires disclosure of privileged or other protected matter, if'no
exception or waiver applies; or

{iv} subjects a person to undue burden.

(B) }hen Permitted. To protect a person subject ta or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash er modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and resulis from the expert’s
study that was not requesied by a party.

(C) Specifving Conditions as an Alternative. Jn the circumstances
described in Ruie 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production ender specified
conditions if the serving party: ‘

(i) shows a substazitial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena,

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they ate kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.
(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in arcasonably usable form or forms.
(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same clectronically stored
information in more than one form.
(D) Inaccessible Electronically Stored information, The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not :
reasonably accessible because of undue burden or cost. Jf that showing is i
made, the court may nonetheless order discovery from such sources if the :
requesting party shows good cause, considering the limitations of Rule
26(b\(2KC). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information ilsclft
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced, Lf information produced m response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
untit the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

{z) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it,

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 
I. i

Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 7 of 28 PagelD #: 13879

Attachment A
Pursuant to Rules 34 and 45 of the Federal Rules of Civil Procedure, and in accordance
with the instructions and definitions listed below, Personal Genome Diagnostics, Inc. (““PGDx”)
and Guardant Health, Inc. (‘“Guardant’”) requests that Google LLC (“Google”) produce the
following documents and things for inspection and copying.
The users of the two accounts identified in these requests, Helmy Eltoukhy

Bee and AmirAli Talasaz Gees have consented through their

   

attorneys at Weil, Gotshal & Manges LLP to the requests below.
INSTRUCTIONS

1, PGDx and Guardant request that Google produce all documents within its
possession, custody or control, to Guardant regardless of whether these documents are located
within the United States or outside the United States or whether possessed by Google, or by its
United States or foreign subsidiaries or affiliates, present or past officers, directors, agents,
employees, investigators, or attorneys. Any documents produced should be provided directly to
Guardant only.

2, If documents or things that are requested herein become available or known to
Google between the time of initial production and the time of trial in this matter, PGDx and
Guardant request that Google supplement its responses by producing such documents or things.

3. Each request shal] be construed independently. No request shall limit the scope of
any other request.

4, All responsive documents and things shall be produced either as they are kept in

the usual course of business, or organized and labeled to correspond to the categories in the
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 8 of 28 PagelD #: 13880

requests. If there are no documents or things responsive to a specific request, please so state in
your response.

5. Where an objection is made to a request for production, state all grounds upon
which your objection is based, and state whether documents are actually being withheld by reason
of the objection. Please respond to all portions of that request that do not fall within the ambit of
your objection,

6. Each request calls for the production of each document in its entirety, without
abbreviation, redaction, expurgations, or modification.

7. Each request seeks production of all documents and things described, along with
any addenda, attachments, drafts, and non-identical copies, as found or located in either Google’s
business files or in the personnel files of its officers, directors, agents or employees, together with
a copy of the descriptive file folder or other identifying characteristics in their entirety.

DEFINITIONS

1. “Google,” “you,” and “your” shall mean Google LLC, and any and all United States
or foreign predecessors, successors, parents, subsidiaries, affiliates, employees, officers, directors,
agents, attorneys, representatives, or other persons or entities who have acted or purported fo act
for or on behalf-of any of them.

2. “Guardant”? means Guardant Health, Inc., including any of their divisions,
departments, parents, subsidiaries, affiliates or predecessors, and any present or former officer,
director, employee, consultant, expert or agent of Guardant and all other persons acting or
purporting to act on behalf of Guardant, their subsidiaries, affiliates, divisions, or predecessors.

3. “Any” shall be construed also to mean “all,” and “all” shall be construed also to

mean “any,” and the terms “and” as well as “or” shall be construed both disjunctively and
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 9 of 28 PagelD #: 13881

conjunctively. In each case, those terms should be construed to bring within the scope of the
request all responses that might otherwise be construed to be outside the scope; in other words, to
give each request its broadest possible meaning.

4. “Document” or “documents” shall be construed in the broadest sense permissible
under Fed. R. Civ. P. 26 and 34, and shall mean all things and originals, copies and drafts of any
writing or other tangible or intangible thing from which data or information can be obtained, in
Google’s possession, custody or control, including, but not limited to, all written, printed, typed,
transctibed, electronically encoded matter, any e-mail or other electronically transmitted |
communication, any sound or video recording, any photograph or graphic matter or any other thing
containing information or communications or from which information or communications may be

derived.

5. The terms “concerning,” “relating to,” “relate,” and “related to,” mean, in whole or

in part, alluding to, responding to, concerning, relating to, connected with, involving, commenting

 

on, in respect of, about, associated with, discussing, evidencing, showing, describing, reflecting,
analyzing, summarizing, memorializing, consisting of, constituting, identifying, stating, tending
to support, tending to discredit, referring to, or in any way touching upon.

6. The term “person” shall mean, in the plural as well as the singular, any natural
person, firm, corporation, unincorporated association, division, subsidiary, partnership, or other
business or legal entity or governmental body, including any and all representatives, successors,
heirs, assigns, officers, directors, servants, employees, agents, attorneys, or other persons or
entities who have acted or purported to act for or on behalf of any of them.

7. The past tense includes the present tense, and vice versa, as necessary, to bring

within the scope of these requests documents that might otherwise be beyond their scope.
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 10 of 28 PagelD #: 13882

REQUESTS FOR PRODUCTION
REQUEST NO. tf:
Documents sufficient to show all metadata, including, but not limited to, the recrpient(s),
sender, date seni, date received, date read, and the date deleted of emails and email attachments
sent or received between January 1. 2011, to January 1, 2013, that were sent to (eluding ce and

bec) or from FRR including emails, attachments, or messages that have been

 

deleted by and are no longer accessible to the user of the aoe account.

 

REQUEST NO. 2:
Documents sufficient fo show all metadata, including, but not limited to, the recipient(s),
sender, date sent, date received, daie read, and the date deleted of emails and email attachments

sent or received between January 1, 2011, fo Jannary 1, 2013, that were sent fo (including cc and
bee) or from Eee including emails, attachments, or messages that have been

deleted by and are no longer accessible to the user of the po

REQUEST NO. 3:
All emails and email attachments that were sent to (inchiding cc and bec) or from

P| including emails and email attachments that have been deleted by and are no

 

longer accessible to the user of the Eauauaas Mem account, addressed to (including cc and
bee) or from any email address having a guardanthealth.com domain and sent or recetved between
January 1, 2011, and January 1, 2013.

REQUEST NO. 4:

All emails and email attachments that were sent to (including ce and bee} or from

 

a including emails and email attachments that have been deleted by and are

no longer accessible to the user of the uae 8 @ account, addressed to (including cc

 

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 11 of 28 PagelD #: 13883

and bcc) or from any email address having a guardanthealth.com domain and sent or received
between January 1, 2011, and January 1, 2013.
REQUEST NO. 5:

All emails and email attachments that were sent to (including cc and bec) or from

Bd including emails and email attachments that have been deleted by and are no

 

 

longer accessible to the user of the I ee Sea account, addressed to (including ce and

  

bec) or from

fam and sent or received between January 1, 2011,

 

and January 1, 2013.

REQUEST NO. 6:
All emails and email attachments that were sent to (including cc and bec) or from

poe | including emails and email attachments that have been deleted by and are
no longer accessible to the user of the pd account, addressed to (including cc

os «i a a

f and sent or received between January |, 2011,

 

and January 1, 20)3.

REQUEST NO. 7:
All emails and email attachments that were sent to (including cc and bee) or from

Pe] including emails and email attachments that have been deleted by and are no

 

longer accessible to the user of the me @ account, addressed to (including cc and
bec) or from any email address having a illumina.com domain and sent or received between

January 1, 2011, and January |, 2013.

REQUEST NO. 8:
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 12 of 28 PagelD #: 13884

All emails and email attachments that were sent to (mcluding cc and bec) or from

 

Me including emails and email attachments that have been deleted by and are

no longer accessible to the user of the INNEesasaam # account, addressed to (including ce

 

and bec) or from any email address having a illumina.com domain and sent or received between
January 1, 2011, and January 1, 2013.
REQUEST NO. 9:
To the extent Google hosts or has previously hosted email accounts having a
MM domain, all emails and emai! attachments that were sent to (including cc and

bec} or fo i . including emails that have been deleted by and are

no longer accessible to the user of the

 

account, sent or received

 

between January |, 2011, and January 1, 2013.
REQUEST NO. 10:

To the extent Google hosts or has previously hosted email accounts having a
guardanthealth.com domain, all emails and email attachments that were sent to (including cc and.

bec) or from Boe El including emails that have been deleted by and are no

longer accessible to the user of thai NN

 

account, sent or received
between January 1, 2011, and January 1, 2013.
REQUEST NO. 11:

Ali emails and email attachments matching the descriptions listed in Exhibit A.
REQUEST NO, 12:

All emails and email attachments associated with the E=aeammeemeeeme account that

 

were deleted or otherwise made inaccessible to the user of the account after April 8, 2019.
i

Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 13 of 28 PagelID #: 13885

REQUEST NO. 13:

Documents sufficient to identify all emails associated with the aes

account that were deleted or otherwise made inaccessible to the user of the account after April 8,

2019.
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 14 of 28 PagelID #: 13886

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 15 of 28 PagelD #: 13887

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 16 of 28 PagelD #: 13888

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 17 of 28 PagelID #: 13889

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 18 of 28 PagelD #: 13890

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 19 of 28 PagelID #: 13891

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 20 of 28 PagelD #: 13892

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 21 of 28 PagelD #: 13893

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 22 of 28 PagelD #: 13894

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 23 of 28 PagelID #: 13895

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 24 of 28 PagelID #: 13896

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 25 of 28 PagelD #: 13897

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 26 of 28 PagelID #: 13898

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 27 of 28 PagelD #: 13899

 
Case 1:17-cv-01623-LPS-CJB Document 407 Filed 11/11/19 Page 28 of 28 PagelD #: 13900

 
